                                                                                                              Filed: 7/7/2020 2:14 PM
                                                                                                                                 Clerk
USDC IN/ND case 3:20-cv-00704-JD-MGG        document
                             LaPorte Superior Court 2 5 filed 07/07/20 page                                 1LaPorte
                                                                                                              of 5 County, Indiana


STATE 0F INDIANA                   )                               IN   THE LAPORTE SUPERIOR COURT
                                   )           SS:                 ROOM NUMBER
COUNTY 0F LAPORTE                  )                               MICHIGAN       CITY,   INDIANA


ANDREW HYNEK                                   )

                                               )
                  Plaintiff,                   )                   CAUSE   NO.:        46D02-2007-CT-000999
                                               J

         vs                                    ]

                                               J

I&lDRIVEAWAY SYSTEMS,             LLC,         ]
and JAMES FUTCH                                ]

                                               J

                  Defendants.                  )



                                                     COMPLAINT

                                                     COUNT ONE
                                                     NEGLIGENCE

      Comes now the      Plaintiff,    Andrew Hynek, by            counsel,    Matthew     B.   Dogan, and ﬁles this

Complaint against the Defendants herein, J&J Driveaway Systems, LLC, and James Futch, and

in   support thereof alleges and states the following:

         1.       That on the date of the within complained of incident, Sergeant Andrew Hynek

was and continues       to   be a Sergeant at the LaPorte County               Sheriff’s Ofﬁce.


         2.       That on the date of lune           19, 2020, at or     about the hour of 10:02 o'clock        p.m.,


Plaintiff     Andrew Hynek, was        traveling     west on US 20        in   LaPorte County, Indiana near the

intersection of US     20 and CR 450      E.



         3.       That Defendant, James Futch, was driving a vehicle described as a 2020 Mack

ﬂatbed semi-truck registered to J&I Driveaway Systems, LLC. The Defendant proceeded to

navigate his vehicle onto        US 20    negligently, leaving Mr.             Hynek unable      to avoid a collision


with Mr. Futch’s semi-truck




                                                       Exhibit A
USDC IN/ND case 3:20-cv-00704-JD-MGG document 5 filed 07/07/20 page 2 of 5


       4.        That the Defendant, James Futch, was driving a vehicle which he was

responsible for and failed to properly obey          all traffic   laws and operate his vehicle in a safe

manner.

       5.        That the Defendant, James Futch, owed the duty to operate his vehicle                in a safe


manner to     this Plaintiff.


       6.        That the   Plaintiff,   Andy Hynek, was free from any contributory or comparative

negligence.


       7.        That the Defendant committed the acts complained of in                this   complaint while

under the discretion and employment of Defendant, I&J Driveaway Systems, LLC, and

therefore Defendant I&I Driveaway Systems, LLC             is liable   to the Plaintiff   under the doctrine

of respondent superior.


       8.        That Defendant, James Futch, was operating                his vehicle in a careless      and

reckless    manner by disregarding the rights ofthe       Plaintiff and the safety of the       other persons

on the highway,      in violation of the     common law    rights of the Plaintiff      and contrary to the

statutes of the State of Indiana.


       9.         That as a result of the      collision, the Plaintiff,   Andrew Hynek, was         severely


injured and due to external and internal injuries, Mr.               Hynek was      airlifted to   South Bend

Memorial Hospital from the scene of the accident

       10.        That said personal injuries were caused, aggravated, and accelerated by

reason of the foregoing accident.

       11.       That as a result of said accident, the              Plaintiff,   Andrew Hynek, has       lost


substantial   work time.
USDC IN/ND case 3:20-cv-00704-JD-MGG document 5 filed 07/07/20 page 3 of 5


          12.     That as a result of said accident, Mr. Hynek’s                   life   expectancy has been

diminished.


          13.     That as a result of said      injuries, Plaintiff,   Andrew Hynek, has       lost the benefit


and enjoyment of his good health and has been damaged greatly by same.

          14.     That as a result of said      injuries, Plaintiff    Andrew Hynek, continues        to suffer


severe mental and emotional trauma.


          15.     That as a result of the within accident,       Plaintiff,   Andrew Hynek, has expended

large   sums    of money and has incurred large debts in an effort to regain his health.


          WHEREFORE,         Plaintiff,   Andrew Hynek, prays     for    judgment against the Defendants

herein, I&I     Driveaway Systems, LLC and James Futch,                for the   expenses which   Plaintiff   has

suffered as a result of the Defendants’ negligence, for          damages due         to the great past, present


and future pain and discomfort which he has suffered as a result of said Defendants’ wrongful

negligence and wrongful acts, for damages due to               Plaintiff’s loss     of ability to carry out his


normal work schedule, and          for all other just   and proper     relief in the premises.


                                                COUNT TWO
                                            NEGLIGENCE PER SE

          1-15. Plaintiff hereby incorporates the allegations in rhetorical paragraph                         one

through ﬁfteen of Plaintiff’s Complaint as rhetorical paragraph one through                    fifteen of   Count

Two     of Plaintiff’s Complaint.


          16.     Said actions by the Defendants, I&I Driveaway Systems, LLC and James Futch,


violated any and      all   applicable statutes regarding a “Failure to Yield,” as Defendant James


Futch was cited for same by the LaPorte County Sheriff’s Department.


          17.     Said laws are in place to prevent the       damages Mr. Hynek suffers.
USDC IN/ND case 3:20-cv-00704-JD-MGG document 5 filed 07/07/20 page 4 of 5



        WHEREFORE,        Plaintiff,   Andrew Hynek, prays       for   judgment against the Defendants

herein, I&I    Driveaway Systems, LLC and James Futch,            for the    expenses which    Plaintiff   has

suffered as a result of the Defendants' negligence, for        damages due to the great past, present

and future pain and discomfort which he has suffered as a result of said Defendants’ wrongful

negligence and wrongful acts, for damages due to             Plaintiff’s loss of ability to    carry out his


normal work schedule, and        for all other just   and proper relief in the premises.

                                 COUNT THREE
                  NEGLIGENT INFLICTION 0F EMOTIONAL DISTRESS

        1-17. Plaintiff    hereby incorporates the allegations              in   rhetorical paragraph      one

through seventeen of Plaintiff’s Complaint as rhetorical paragraph one through seventeen of

Count Three of Plaintiff's Complaint.

        18.      Said actions by the Defendants, J&I Driveaway Systems, LLC and James Futch,


caused Mr. Hynek to become pinned           in his   automobile with his physical movement greatly

restricted    by the damage inﬂicted on     his vehicle   by the Defendants.

        19.      Trauma    inﬂicted by the Defendants, J&J Driveaway Systems, LLC and James


Futch, have caused Mr.       Andrew Hynek       to suffer   numerous mental consequences due                to


emotional distress.

        20.      Therefore, damages for mental distress and emotional trauma are available to


Mr.   Hynek    as his person as well as his vehicle       were   violently impacted as a result of the


Defendants’ conduct.


        WHEREFORE,        Plaintiff,   Andrew Hynek, prays       for   judgment against the Defendants

herein, I&J    Driveaway Systems, LLC and James Futch,            for the expenses     which   Plaintiff   has

suffered as a result of the Defendants' negligence, for       damages due to the great past, present
USDC IN/ND case 3:20-cv-00704-JD-MGG document 5 filed 07/07/20 page 5 of 5


and future pain and discomfort which he has suffered as a      result of said Defendants’ wrongful


negligence and wrongful acts, for damages due to       Plaintiff’s loss   of ability to carry out his


normal work schedule, and   for a1] other just   and proper   relief in the premises.




                                                     Respectfully submitted,




                                                     Matthew    B.   Dogan
                                                     Attorney for    Plaintiff
                                                     Attorney LD. No.: 35209-64
                                                     6062 Lute Rd.
                                                     Portage, Indiana     46386
                                                     (219) 764-0100
